DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.



Allowable Subject Matter
Claims 1-17, are allowed.


Reasons for Allowance
Regarding independent claim 1 (and its respective dependent claims), Zhao (US PGPUB 2008/0019453 A1) reference discloses a transmitter for reducing the peak-to-average power ratio (PAR) or crest factor of a multicarrier communications. Park (US PGPUB 2004/0141458 A1) reference discloses an apparatus and method for reducing PAPR without the need for transmitting to a receiver via an additional channel information about a mask sequence used in a transmitter.  However, Zhao and/or Park references whether taken alone or in combination fail to disclose “the symbol constellation extension projection having an outward angular region, the outward angular region defined by a value of an angle, the value of the angle equal to or less than an angular distance between two symbols in the constellation, wherein the value of the angle is based on the constellation and a code rate used for encoding and transmitting the stream of data according to the following table:

    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale
” and used in combination with each and every limitations of the claim.
Regarding independent claims 6 and 12 (and their respective dependent claims), Abedi (US PGPUB 2007/0217329 A1) reference discloses a method of transmitting an orthogonal frequency division multiplexing (OFDM) signal, comprising: receiving a group of input symbols based on which the transmitted signal is to be generated; selecting, from among a plurality of available allocations of input symbols to sub-carriers, one allocation to apply to the received group of input symbols, each said available allocation serving to allocate the input symbols to respective sub-carriers in a different way from each other available allocation, and the allocation selection being based on predicted values of a predetermined property of the transmitted signal for different available allocations; and generating the transmitted signal using the selected allocation. Ophir (US PGPUB 2002/0031190 A1) reference discloses a method and system of combining turbo trellis coded modulation (Turbo-TCM/TTCM) with constellation shaping with/without preceding.  However, Abedi and/or Ophir references whether taken alone or in combination fail to disclose “the extended constellation including at least one extended region formed as an outward angular region, the outward angular region defined by a value of an angle, the value of the angle equal to or less than an angular distance between two symbols in the constellation, ,wherein the value of the angle is based on the constellation and a code rate used for encoding and transmitting the stream of data according to the following table: 
    PNG
    media_image1.png
    377
    660
    media_image1.png
    Greyscale
” and used in combination with each and every limitations of the claim.
The aspect summarized above are neither anticipated nor obviated by the prior art of the record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
application’s disclosure.
Rajagopal (US PGPUB 2010/0124296 A1) reference discloses reducing Peak to Average Power Ratio (PAPR) in multi-carrier modulation based DVB systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633